Citation Nr: 0111733	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-14 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for reflex sympathetic 
dystrophy of the right ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from July 1942 to December 
1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision.  It appears 
from the statement of the case and a July 2000 rating 
decision, that the veteran's claim was reopened, but denied 
on the basis that it was not well grounded.  The veteran 
timely appealed to the Board.  

Pursuant to 38 U.S.C.A. §§ 5108 and 7104(b), the Board has a 
legal duty to consider the new and material issue regardless 
of the RO's actions.  If the Board were to adjudicate the 
claim on its merits without resolving the new and material 
evidence issue, its actions would violate its statutory 
mandate.  See Barnett v. Brown, 8 Vet. App. 1 (1995); see 
also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993) (Board 
reopening is unlawful when new and material evidence has not 
been submitted).  Thus, although the RO apparently reopened 
the veteran's claim, the Board must also consider whether new 
and material evidence has been received to reopen the claim 
for service connection for reflex sympathetic dystrophy of 
the right ankle.


FINDINGS OF FACT

1.  In an April 1992 decision, the RO denied entitlement to 
service connection for reflex sympathetic dystrophy of the 
right ankle; the veteran was provided notice of the denial 
and of his procedural and appellate rights in a June 1992 
letter but did not file an appeal.  

2.  New evidence submitted since the RO's April 1992 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  There is medical evidence indicating that the veteran has 
reflex sympathetic dystrophy of the right ankle that is 
etiologically related to a right ankle injury he sustained 
during service and to his currently service-connected 
residuals of that right ankle injury.  


CONCLUSIONS OF LAW

1.  The RO's April 1992 decision denying service connection 
for reflex sympathetic dystrophy of the right ankle is final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2000).

2.  New and material evidence has been submitted since the 
RO's April 1992 denial; thus, the claim for service 
connection for reflex sympathetic dystrophy of the right 
ankle is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. § 3.156 (2000).

3.  With resolution of all reasonable doubt in the veteran's 
favor, the criteria for service connection for reflex 
sympathetic dystrophy of the right ankle are met.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 U.S.C.A. §§ 1110, 1116 (West 1991); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The new 
law applies to all claims filed on or after the date of the 
law's enactment, as well as to claims filed before the date 
of the law's enactment, and not yet finally adjudicated as of 
that date.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  Among other 
things, the new law eliminates the concept of a well-grounded 
claim, and redefines VA's duty to assist.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In the instant 
case there is no indication in the record that there is any 
outstanding evidence that should be obtained prior to 
appellate review.  In any event, because, for the reasons set 
forth below, the Board is granting the appellant's claim, a 
remand for compliance with the Veterans Claims Assistance Act 
of 2000 is not warranted. 

The veteran had active service from July 1942 to December 
1945.  The service medical records show that in February 
1944, the veteran suffered a laceration wound to the right 
foot after cutting his right foot on a shell on the beach.  
In February 1945, the veteran was treated for complaints of 
having weak ankles.  The veteran stated that his feet 
repeatedly turned under, particularly when he was ambulating 
on uneven ground.  The veteran related that he had twisted 
his right ankle in November 1942 and had twisted his left 
ankle in October 1944.  Physical examination revealed an 
irregular, firm swelling over the lateral malleolus on the 
left that was tender and the muscle belly of the short 
extensor on the right was larger than on the left, and that 
was also tender.  X-rays of both ankles disclosed irregular 
osteophytic lipping of the medial joint margin of the talus 
and there was evidence of rupture of the lateral ligament of 
the left ankle.  The examiner indicated that the left ankle 
was probably unstable.  The examiner suggestive that a raise 
be put on the outside of the left heel and if this did not 
give the veteran adequate protection against turning his 
ankle, he would have to be placed on restricted duty with no 
weight-bearing.  The discharge examination was negative for 
ankle abnormality. 

Following his discharge from service, the veteran applied for 
service connection for bilateral ankle disabilities In 
January 1952.  In a March 1952 rating decision, service 
connection was granted for laceration, plantar aspect of the 
right foot, and for torn ligament of the left lateral ankle 
area.  The veteran was assigned a non-compensable rating for 
both disabilities, which were apparently combined.  There was 
apparently no consideration of the alleged right ankle 
disability.  

In February 1992, the veteran filed a claim regarding his 
right foot.  In support of his claim, he submitted his 
medical records from Leo P. Bidula, M.D., a specialist in 
arthritis and rheumatic diseases, a letter from Michael J. 
Cavoto, M.D., an orthopedic surgeon.  The records of Dr. 
Bidula showed that he had first seen the veteran for problems 
with his right foot after he had developed acute inflammatory 
swelling of the dorsum of the right foot and ankle in 
November 1991.  It was noted that the veteran had been 
golfing and playing racquetball on a routine basis five to 
seven days a week prior to developing this acute inflammatory 
swelling of the dorsum of the right foot and ankle.  Dr. 
Bidula indicated that he thought the veteran had a slowly 
resolving crystalline arthritis.  In February 1991, the 
veteran returned to Dr. Bidula and was given Prednisone.  
Based on bone scan and tomography, dr. Bidula indicated that 
the veteran might have had reflex sympathetic dystrophy of 
the right ankle.  He further indicated that the veteran 
should continue physical therapy as well as Prednisone.  In 
April 1991, Dr. Bidula resolved that the veteran did have 
reflex sympathetic dystrophy of the right ankle as well as a 
mild pes planus deformity of the right foot that was 
responsible for arch difficulties.  It was noted that a prior 
bone scan and tomography that showed osteoporosis were 
consistent with the diagnosis of reflex sympathetic dystrophy 
of the right ankle.  Thereafter, the veteran continued 
treatment with that physician.  

The letter from Dr. Cavoto confirmed that the veteran had 
reflex sympathetic dystrophy of the right ankle.  The Board 
notes that the veteran was apparently a patient of Dr. Cavoto 
and was referred to Dr. Bidula for treatment of his right 
ankle disability.  

In an April 1992 decision, the RO denied entitlement to 
service connection for reflex sympathetic dystrophy of the 
right ankle.  The veteran was provided notice of the denial 
and of his procedural and appellate rights in a June 1992 
letter but did not file an appeal.  The RO's April 1992 
decision denying service connection for reflex sympathetic 
dystrophy of the right ankle is final.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

In July 1999, the veteran's current claim for service 
connection for reflex sympathetic dystrophy of the right 
ankle was received.  February 2000 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
reflex sympathetic dystrophy of the right ankle. Thereafter, 
it appears from the statement of the case and a July 2000 
rating decision, that the veteran's claim was reopened, but 
denied on the basis that it was not well grounded.  The 
veteran timely appealed to the Board.

The Board notes that the evidence added to the record 
subsequent to April 1992 rating decision consists of the 
following.  The veteran submitted an August 1999 handwritten 
letter of Dr. Cavoto in which he stated that he had treated 
the veteran for reflex sympathetic dystrophy of the right 
ankle, from which the veteran had never recovered, and that 
it was his professional opinion that this disorder was a 
predisposed service (Navy) related disability from which he 
felt strongly that the veteran would never recover.  

In June2000, the veteran was afforded a VA neurological 
examination.  At that time, the veteran reported a history of 
having twisted both ankles during service, but that the right 
ankle injury was more severe.  He also indicated that he had 
worn a right shoe lift since that time.  The examiner 
reviewed the service medical records and noted a discrepancy 
between the veteran's account of ankle injuries and the 
service medical records which showed that the veteran had 
ruptured a lateral ligament in the left ankle and that he had 
been told to wear a shoe lift on the left.  The examiner 
performed a physical examination and apparently agreed with 
the diagnosis of reflex sympathetic dystrophy of the right 
ankle.  The examiner stated that she found it very difficult 
to know whether or not the for reflex sympathetic dystrophy 
was related to the old service injury to the right ankle, but 
indicated that this was plausible.  However, she concluded 
that the veteran's contentions that the service medical 
records mixed up his left and right ankles was correct and 
that his original injury (the ruptured lateral ligament) was 
on the right and not on the left.  

Thereafter, the veteran was afforded a VA joints examination.  
The examiner reviewed the history and performed a physical 
examination.  The examiner concluded that the veteran did not 
currently have reflex sympathetic dystrophy of the right 
ankle.  However, the examiner further concluded that the 
veteran had torn a ligament in his right ankle, not his left 
ankle, during service.  The examiner noted that frequent 
ankle inversion injuries (lateral ankle sprains) were an 
expected outcome of that ligamentous deficiency/inadequacy.  
The examiner opined that it was possible that the development 
of reflex sympathetic dystrophy occurred as a result of an 
ankle sprain and that the ankle sprain could be related to 
the service injury.  He concluded that it was as least as 
likely as not that the reflex sympathetic dystrophy of the 
right ankle could follow an ankle sprain and that the ankle 
sprain could have occurred as a result of a 50-year old 
injury to a ligament.  However, the examiner further opined 
that the reflex sympathetic dystrophy of the right ankle had 
resolved itself and was no longer disabling.  

In addition, the veteran testified at a personal hearing at 
the RO before a hearing officer in May 2000.  At that time, 
he indicated that the service medical records mixed up his 
left and right ankles and that he had always worn a right 
shoe lift and not a left shoe lift.  Following service, the 
veteran reported that he had had continuing left ankle 
problems, but had iced his ankle himself for treatment.  He 
also related that he still had right ankle disability. 

The Board that a July 2000 rating decision acknowledged, 
based on the recent medical evidence and the veteran's 
assertions, that the reported rupture of the left lateral 
ligament of the left ankle during service was actually a 
rupture of the right ankle.  The veteran was listed as being 
service-connected for residuals of a ruptured lateral 
ligament, right ankle.  A 10 percent rating for current 
symptomatology was assigned.  

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim, and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 (2000).  Thus, 
the RO's April 1992 decision denying service connection for 
reflex sympathetic dystrophy of the right ankle is final.  
Id.  When a claim has been finally disallowed by the RO, it 
may not thereafter be reopened unless new and material 
evidence is submitted.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The last 
disallowance of record is considered to be the last decision 
that finally denied the claim, whether it was denied on a new 
and material basis or on the merits.  Evans v. Brown, 9 Vet. 
App. 273 (1996).  In this case, the last final decision of 
record was the April 1992 RO rating decision.  

The Board has considered all additional evidence that was 
added to the record since the RO's April 1992 decision.  At 
the outset, as noted, it has been established that the 
veteran did injure his right ankle during service and that 
the disability characterized as residuals of a ruptured 
lateral ligament of the right ankle is service-connected.  
Moreover, there is current medical evidence reflecting a 
diagnosis of reflex sympathetic dystrophy of the right ankle 
and there is medical evidence relating that disability to 
service and/or to the veteran's service-connected right ankle 
disability.  Dr. Cavoto indicated that the veteran's current 
reflex sympathetic dystrophy of the right ankle is related to 
service.  The first June 2000 VA examination also indicated a 
possible etiological relationship between current reflex 
sympathetic dystrophy of the right ankle and service.  The 
second VA examination concluded that it was as least as 
likely as not that the reflex sympathetic dystrophy of the 
right ankle could follow an ankle sprain and that the ankle 
sprain could have occurred as a result of a 50-year old 
injury to a ligament, although that examiner indicated that 
the reflex sympathetic dystrophy of the right ankle had 
resolved. 

The Board finds that, assuming the credibility of this 
evidence as required by Justus, the veteran has submitted new 
and material evidence because there is medical evidence 
providing a nexus between current reflex sympathetic 
dystrophy of the right ankle and service.  Thus, this 
evidence is not only new, but is also material.  The Board 
thus finds that medical opinions of records which conclude 
that the veteran currently has reflex sympathetic dystrophy 
of the right ankle and that this disability is possibly 
related to inservice right ankle injury are relevant and 
probative to the issue at hand and are so significant that 
they must be considered to fairly decide the merits of the 
claim.  See 38 C.F.R. § 3.156 (2000).  As new and material 
evidence has been submitted, the claim for service connection 
for reflex sympathetic dystrophy of the right ankle is 
reopened and must be considered on the merits.  

Applicable law provides that entitlement to service 
connection will be granted if the facts, shown by a 
preponderance of the evidence, establish that a particular 
disease or injury resulting in disability was incurred in 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (2000).  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2000).  Service 
connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury, to include the level of disability 
resulting from aggravation of a nonservice-connected 
condition by a service-connected condition.  38 C.F.R. § 
3.310(a) (2000;  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted, the current medical evidence consists of a letter 
of Dr. Cavoto as well as two VA examination reports.  Dr. 
Cavoto and one of the VA examiners concluded that the veteran 
currently has reflex sympathetic dystrophy of the right 
ankle.  The other examiner indicated that this disability had 
resolved.  All three physician indicated a possible link 
between post-service diagnosis of reflex sympathetic 
dystrophy of the right ankle and the injury to the veteran's 
right ankle during service.  Although the language used in 
the two VA examiners was somewhat less than definitive, it 
suggests that the probability of such a relationship is, at 
least, as least as likely as not, which was in fact stated by 
the second examiner.  In addition, the second examiner 
specifically indicated a possible relationship between 
residual right ankle sprains resulting from the original 
right ankle injury and the post-service diagnosis of reflex 
sympathetic dystrophy of the right ankle.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000).  

The Board acknowledges that the record in this case raises a 
question as to whether the veteran currently has reflex 
sympathetic dystrophy of the right ankle.  Although the 
recent orthopedic examiner indicated that this disability had 
resolved, the Board finds that the opinions of the other two 
physicians must also be considered.  Resolving all reasonable 
doubt in the veteran's favor, the Board finds that there is 
medical evidence of current reflex sympathetic dystrophy of 
the right ankle.  (Parenthetically, the Board notes that it 
is not, however, assessing the current level of severity of 
that disability.)  

Moreover, the medical and other evidence of record indicates 
that the veteran's post-service diagnosis of reflex 
sympathetic dystrophy of the right ankle is at least as 
likely as not related to his right ankle injury during 
service and his currently service-connected residuals of that 
right ankle injury.  In this regard, the Board points to the 
medical opinions noted above, as well as the RO's 
determination that the veteran had in fact injured his 
lateral ligament of the right ankle and not the left ankle 
during service.  

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board finds 
that the criteria for service connection for reflex 
sympathetic dystrophy of the right ankle are met.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1110, 1116 (West 1991) 
(to be codified at 38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) (2000).


ORDER

The claim for service connection for reflex sympathetic 
dystrophy of the right ankle is reopened, and that claim is 
granted.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

